FILED IN
              State of Texas                             Stan Stanart, County Clerk
                                                                                                               1STCOURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
              County of Harris
              County Auditor's Form 153                County Civil Courts (713) 755-6421
              Harris County, TX(rev. 07/11)
                                                                                                                  JUL 2 4 2015
                                                         Fee Officer's Official Receipt
                                                                                                                                    RINE
                                                                                                                CHRISTOP

                                                                                                               CLERK

                                                                                             Receipt#: 1058966
                                                                                          Receipt Date: 7/1/2015
                                                                                  Fees Assessed By: SZAMORA
                                                                                               Cashier: JBARRERA

        ALEKSANDER BORISOV
        10909 FONDREN RD 5501


        HOUSTON TX 77096




Party Name: BORISOV, ALEKSANDER                                                ALEKSANDER BORISOV          VS. CLERK OF SMALL
                                                                                                  CL   IMCOUR1

Case Nun        r: 104185

Court Nu; ib<      Four (4)


 Fee Description                                                    Amount                             Notes

County Clerk-Transcript Fee                                          $9.1.00
                                          Sub Total:                 $91,00
                                              Total                  $91.00
Tender Type          Tender SubType            Check#/CC Aiith #                                                   Tender Amount

Credit Card          VISA                      3605-925974                                                                        $91.00
                                                                                                                 Total Paid: $91.00
                                                                                                               Over Payment: $0.00
                                                                                                                Change Due: $ 0.00

Remarks:




Print Date:          7/1/2015 1:27:05 PM
 Notices): 01-15-00522-CV - borisovl927@gmail.com - Gmail                                                                      Page 2 of2




                                                                                                              FILE COPY

                   Shssry Radack                                                                     CransroniiB A. Prixk
                    CHlEf SVSttCt,                                                                   Cleux of the CotBt

                  terry jennings                                                                     JimtWh.lums
                   evelyn keves                                                                      Chief Stmt attohxev
                   Lwba Cartes Hicley
                  Jane Blamd
                  MKHAEL MaSCNGALE
                                                          Court of Appeals                           Fax:   7U-75S413J
                  Harvey Brown
                  Rebkca III DDLE
                                                      First District of Texas                        «*w.t»fliiraen/lswmm|sx
                  RliSSELL Lloyd                            301 Fannin Street
                   JUSTICES
                                                       Houston, Texas 77002-2066

                                                                July 21,2015

                       Aleksander Bortsov                                   Patrick Nagorski
                       10909 Fondren Rd Apt 5501                            1019 Congress, 15th Floor
                       Houston, TX 770%                                     Houston, TX 77002
                       • DELIVERED VIA E-MAIL *                             * DELIVERED VIA E-MAIL '

                       RE:     Court ofAppeals Number: 01-15-00522-CV              Trial Court Case Number:
                               1041858


                       Style: Aleksander Borisov v. Clerk ofSmall Claim Court

                       Dear Appellant

                             The reporter's record was due to be filed Jury 6, 2015. From information currently
                      available, thecourt reporter hasnot filed thereporter's record because (1)you failed to request a
                      reporter's record or (2) you have not paid far the record or made arrangements to pay the
                      reporter's fee to prepare it See TEX. R APP. P. 37.3(c). My records also indicate thatyou are
                      not entitledto proceed without paymentofcosts. See Tex. R App.P.20.

                               This is NOTICE that the Court may require you to IBe your brief and can considerand
                      decide yourappeal on thoseissues or points thatdo notrequire a reporter's record for a decision.
                      See Tex R. App. P. 37.3(c). The final deadline to submit written evidence fiom the court
                      reporter that you have paid or made arrangements to pay the reporter's fee for preparing the
                      reporter's record is 5:00 p.rrt, August 28,2915.

                               If you believeyou areexempt from paying the reporter's fee, please filea written detailed
                      explanation by the due date. See TEX. R App. P. 20.1 (establishing indigence). A written
                      response is required, even if you have previously claimed you arc exempt fiom paying the
                      reporter's fee.

                                                                           Sincerely,




                                                                           Christopher A. Prine,Clerk ofthe Court

                                                                           By Ora Patterson, DeputyClerk




                                     Judge County CVCourt@ Law#4 (DELIVERED VIA E-MAIL)
                                     Court Reporter County Court AtLaw Civil No.4 (DELIVERED VIA E-MAIL)




https://mail.google.com/mail/u/0/?tab=wm                                                                                       7/22/2015
Mr. Alexander L, Borisov/^»K
10909 Fondren Rd. Apt 55oW-5\                              23JL*1.2D1S '3RM11
Houston, TX 77096-5543
                                                                                                  RECEIVED
                                                                                            FIRST COURT OF APPEALS
                                                                                        I      HOUSTON, TEXAS
                                                                                                JUL 2 4 2015
                                                                                            Cr HSTOPHER A. PRINE
                                  Christopher A. Prine
                                  aerk of the Court of Appeals First District
                                  301 Fannin Street Houdtonjexas 77002-2066
                                                                                 .•rf'urs   ;l received
                                ~~00220&&9S               Jil'iilPjiii'l»i»»^»i,lj)»|j,|,j»»j.lf.,},jj|.»ijijJi,jii»l